Citation Nr: 1003364	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.  

3.  Entitlement to a compensable evaluation for a residual 
scar of the right buttock.  

4.  Entitlement to a total disability due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
Veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

As indicated at the Veteran's hearing, the issue of PTSD is 
not before the Board at this time.  The Veteran did not 
appeal the issue to the Board and PTSD can not be used as a 
basis to grant the veteran's claim. 

In April 2007 the Board issued a decision adjudicating the 
appealed issues.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
September 2008 the Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs (the Parties) 
vacating that decision and remanding the matter to the Board 
for compliance with the instructions in the joint motion.  

In January 2010, the Board received argument from the 
Veteran's representative and letter from the Veteran.  That 
argument and letter have no bearing on the issue which the 
Board dismisses in this decision.  At this time the Board is 
not rendering a decision as to the other issues but rather is 
remanding those issues for additional development.  The items 
received have been associated with the claims file and will 
be available for RO consideration when the RO readjudicates 
those issues.  

All issues other than that of entitlement to a compensable 
evaluation for a residual scar of the right buttock are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.  


FINDINGS OF FACT

During the May 2006 video-conference hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew his 
appeal of the issue of entitlement to a compensable 
evaluation for a residual scar of the right buttock.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
regard to the issue of entitlement to a compensable 
evaluation for a residual scar of the right buttock have been 
met.  38 C.F.R. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the May 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew his 
appeal to the Board concerning the issue of entitlement to a 
compensable evaluation for a residual scar of the right 
buttock.  2006 Board hearing transcript at 10.  

Based on this fact, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to a compensable evaluation for a 
residual scar of the right buttock.  Accordingly, it is 
therefore dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable 
evaluation for a residual scar of the right buttock is 
dismissed.  


REMAND

In the joint motion the Parties agreed that VA must obtain 
records of the Veterans' claim for disability benefits from 
the Social Security Administration (SSA).  The Parties also 
agreed that examinations of record are inadequate for rating 
the Veteran's disabilities on appeal.  Hence the Board must 
remand this matter to the RO for this development and 
readjudication of the Veteran's claims which remain on 
appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration (SSA) all records related 
to the Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, obtain a negative reply and 
associate that reply with the claims file.  

2.  After completing the above, schedule 
the Veteran for a VA examination.  The 
claims file must be provided to the 
examiner, the examiner must review the 
claims file in conjunction with the 
examination, and the examiner must 
annotate the examination report as to 
whether the claims file was reviewed.  
Where opinions are requested the examiner 
must provide a complete rationale for his 
or her opinion.  The examiner is asked to 
complete the following:  

(a)  Conduct a VA examination of the 
Veteran's lumbar spine.  The examiner is 
specifically asked to address, in his or 
her report, the effects of and limitations 
imposed by the Veteran's degenerative disc 
disease of the lumbar spine.  Such report 
must address any functional impairment 
caused by the Veteran's degenerative disc 
disease of the lumbar spine, including 
functional impairment due to pain, and the 
examiner must include in the report a full 
description of the effects of the 
disability upon the Veteran's ordinary 
activity.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the Veteran 
is unable to secure and follow a 
substantially gainful occupation by reason 
of his service-connected disabilities.  

3.  Then, readjudicate the Veteran's claim 
for service connection for a right leg 
disorder - to include as secondary to 
service-connected degenerative disc 
disease of the lumbar spine, his claim for 
an increased rating for degenerative disc 
disease of the lumbar spine, and his claim 
for a TDIU.  If any benefit sought is not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow for an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


